Title: From Thomas Jefferson to Enoch Edwards, 18 April 1801
From: Jefferson, Thomas
To: Edwards, Enoch



Dear Sir
Monticello Apr. 18. 1801.

  Your favor of Apr. 3 finds me on a short visit to this [place] for the purpose of making some [ … ] arrangements preparatory to my removal to Washington, which will be in one [week] from this time. a thousand of the ordinary formulas of compliment would not have [pro]ved the sincerity & kindness with which you undertake my commission so strongly as the [detailed views] you have given of it, which prove you have already contemplated it with [ … ] attention. your views so perfectly coincide with mine, that I shall only note the few particulars in which you seem doubtful.—the calico is to be over a cloth lining [ … ] because it can easily be taken out, [ … ] & kept clean. it has a [cooler] look too in summer.—a large & strong [hub] you are perfectly right in the opinion that the outer half inch gives more strength than all the rest. I agree with you too that the beauty of the body depends mainly on the sweep of the stern, & that being too square is the worst extreme. the other extreme is more [tolerable] as it leads to lightness.—collars are greatly preferable to breastplates. the latter [gall] the horse immediately & then by [ … ] the motion of his breast under [these] they cha[fe?] [ … ] the gall & set the best horse to [kick]ing. I have had [ … ] experiences travelling with collars, and never yet had a [horse] [galled?] by them. [ … ] they would lie so dead on it, as (after the [ … ] out) to press only like a tight [harness?]. I saw lately a very simple [ … ] ing off and on the driver’s seat, by only 2. [ … ].  I have made some attem[pt in] the margin to sketch it but only exempli[ … ]. you [may think] of something better. the last of June or beginning of July will [be] perfectly in time. my best respects to Mrs. Edwards and a thousand [grateful]  acknolegements to you [ … ] and assurances of my high esteem & attachment.

Th: Jefferson

